NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 27, 2012
                                 Decided May 30, 2012

                                         Before

                          MICHAEL S. KANNE, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge



No. 09-1032

WILLIAM R. KERR,                                  On Remand from the Supreme Court of
               Petitioner-Appellant,              the United States

      v.                                          No. 2:04-cv-01153-CNC

MICHAEL A. DITTMANN,                              Charles N. Clevert, Jr., Chief Judge
               Respondent-Appellee.




                                       ORDER

       After the district court’s decision denying William Kerr’s petition for a writ of
habeas corpus, this court vacated its judgment and remanded the case for Kerr to develop
his factual claims. Kerr v. Thurmer, 639 F.3d 315 (7th Cir. 2011). Respondent then filed a
petition for a writ of certiorari with the United States Supreme Court, which granted the
petition, vacated our judgment, and remanded for reconsideration in light of Lafler v.
No. 09-1032                                                                           Page 2

Cooper, 132 S. Ct. 1376 (2012). Pursuant to Circuit Rule 54, the parties have now filed a joint
statement discussing what action they believe to be appropriate. They have indicated that

no further action in this court is needed at this time, and thus that the case can simply be
remanded to the district court for further proceedings consistent with Lafler. We agree with
that position, and so we hereby order the case REMANDED for this purpose.